 

Exhibit 10.49

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (the “Amendment”) is made as of the
27th day of October, 2004 between Premcor Inc. (the “Company”) and [Executive’s
Name - see schedule A attached hereto] (the “Executive”).

 

RECITALS

 

A. The parties hereto are parties to an Employment Agreement dated [Agreement
Date], as amended (the “Employment Agreement”).

 

B. The parties hereto desire to amend and modify certain provisions of the
Employment Agreement as provided herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows.

 

1. Definitions. For purposes of this Amendment, capitalized terms used herein
have the same meanings ascribed to them in the Employment Agreement.

 

2. Amendments to the Employment Agreement.

 

2.1. Section 4 of the Employment Agreement is amended by deleting the current
provision in its entirety and replacing it with the following provision, which
shall be effective January 1, 2005:

 

“4. Annual Bonus. With respect to each fiscal year of the Company ending during
the Employment Term, Executive shall earn an annual bonus award (an “Annual
Bonus”) in such amount as shall be determined by the Compensation Committee of
the Board (the “Compensation Committee”) based on the achievement by the Company
of performance goals established by the Compensation Committee for each such
fiscal year. Such performance goals shall be no less favorable to the Executive
than the performance goals used to determine the amount of bonus payable to any
other executive of the Company whose bonus is based in whole or in part on
corporate performance. The Compensation Committee shall establish objective
criteria to be used to determine the extent to which performance goals have been
satisfied. For Calendar years 2005, 2006 and 2007, Executive shall earn an
Annual Bonus award if net earnings per share to common shareholders of the
Company, calculated on a fully diluted basis and according to GAAP, which shall
include expense for equity arrangements such as options, SARs or restricted
shares, but shall exclude bonus expense, as determined by the Company’s outside
auditors, excluding the after-tax impact of any extraordinary or special items
that the Board determines in good faith are not appropriately includable in the
Annual

 



--------------------------------------------------------------------------------

Bonus calculation because such items do not accurately reflect the operating
performance of the Company, such as inventory write ups and write downs, LIFO
adjustments, asset purchase or sale-related gains or losses and
acquisition-related write downs (“Adjusted EPS”), is at least equal to $2.40.
Upon achievement of an Adjusted EPS of $2.40, the Annual Bonus shall equal fifty
percent (50%) of his Base Salary (the “Base Bonus”). For each $0.01 increase in
the applicable fiscal year’s Adjusted EPS above $2.40, the Annual Bonus shall be
increased by an amount equal to one percent of Executive’s Base Salary, provided
that in no event shall the Annual Bonus be greater than four times Executive’s
Base Salary. The Annual Bonus shall be paid to Executive no later than fifteen
business days after the outside auditors approve the Company’s year-end earnings
release.”

 

2.2. Section 8.c.(i) of the Employment Agreement is amended by adding a new
provision “(F)” as follows:

 

“(F) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive based upon the percentage of the fiscal year that shall
have elapsed through the date of Executive’s termination of employment, payable
when such Annual Bonus would have otherwise been payable had Executive’s
employment not terminated.”

 

2.3. Section 8.d.(i) of the Employment Agreement is amended by adding a new
provision “(F)” as follows:

 

“(F) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive based upon the percentage of the fiscal year that shall
have elapsed through the date of Executive’s termination of employment, payable
when such Annual Bonus would have otherwise been payable had Executive’s
employment not terminated.”

 

3. No Other Modifications. Nothing herein contained in any way impairs the
Employment Agreement, or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment. All other provisions of the Employment Agreement remain in full
force and effect.

 

4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

5. Successors; Binding Agreement. All provisions of this Amendment shall inure
to the benefit of and be binding upon personal or legal representatives,
executors, administrators, successors, heirs, distributes, devises and legatees
of the Executive.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date and year first above written.

 

PREMCOR INC.

     

EXECUTIVE

By:

 

/s/ Thomas D. O’ Malley

           

Print Name: Thomas D. O’ Malley

         

[Executive’s Name]

Title:

 

Chairman of the Board and

Chief Executive Officer

           

 

3



--------------------------------------------------------------------------------

Schedule A

 

Executive:

 

Henry M. Kuchta

Joseph D. Watson

James R. Voss

Michael D. Gayda

Donald Lucey

 

 